Case 1:18-cv-02351-KLM Document 64-2 Filed 01/28/19 USDC Colorado Page 1 of 1




                                             JOHN	A.	GOOD	
        JERNIGAN CAPITAL, INC. | 6410 POPLAR AVENUE | SUITE 650 | MEMPHIS, TN   38119 | 901.567.9517




  November 30, 2018

  By email:

  Rota Fortunae
  c/o John Chanin

  Re:    Farmland Partners Inc.

  Dear Rota Fortunae:

  I reviewed your November 16, 2018 letter regarding Farmland Partners Inc. and have made
  inquiries, including of management, into the allegations contained therein. I have been
  advised that none of those allegations raise any issues under the securities laws or require
  any restatement of FPI’s prior public filings, as to related party disclosures or otherwise.

  Your letter appears to acknowledge that a better understanding of the facts would be helpful
  in addressing the concerns you raise. I understand Jesse Hough has offered to meet with you
  but you have not yet accepted that invitation. I too am prepared to meet with you to discuss
  my findings, to share information your letter did not include that is relevant to issues you
  raised, and to better understand your stated concerns.

  In particular, I want to better understand your focus on the loan program, that portion of
  Farmland Partners’ business that historically constitutes less than 2% of the company’s
  revenue. I am confident that a better understanding of the facts will allay any concerns about
  that program, but to the extent you believe anything in your letter amounts to a violation of
  the securities or other laws, I would welcome the opportunity to meet with you in person to
  discuss your concerns. Please let me know a convenient time to do so.

  Very truly yours,

  /s/ John Good
  John Good




                                                                                                EXHIBIT B
